                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


JASON M. FRANCIS,

                       Plaintiff,

v.                                                            Case No.: 2:17-cv-1022
                                                              JUDGE GEORGE C. SMITH
                                                              Magistrate Judge Vascura

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


                                              ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on September 18, 2018. The Magistrate Judge recommended that Plaintiff’s

Statement of Errors be overruled and the decision of the Commissioner of Social Security be

affirmed. (See Report and Recommendation, Doc. 15). This matter is now before the Court on

Plaintiff’s Objections to the Magistrate Judge’s Report and Recommendation. (Doc. 16). The

Court will consider the matter de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff raises one main objection to the ALJ and Magistrate Judge’s findings: the ALJ

failed to properly account for all of the credited mental health limitations. Specifically, Plaintiff

asserts that the ALJ’s mental residual functional capacity (“RFC”) did not contain the opinions

of the state agency psychologists who opined that Plaintiff was restricted to limited and

superficial interaction with others, as well as being restricted to limited fact paced production

standards. (Doc. 16 at 2, citing R. at 99, 110).
       Plaintiff further asserts that the ALJ should have gathered more evidence from the

vocational expert at the hearing. And the ALJ should have accounted for all of the credited

limitations opined by the state agency psychologists. The ALJ was required to explain the

rationale behind her decisions.

       This objection presents the same issue already presented to, and carefully considered by,

the Magistrate Judge in the Report and Recommendation. Plaintiff has not presented any new

evidence or argument other than what was previously presented in his Statement of Errors.

Plaintiff merely disagrees with the ALJ and Magistrate Judge’s conclusions. Specifically with

respect to consideration of the RFC limitations, the Magistrate Judge found any such error to be

harmless and the Court agrees. The psychologists did not find that Plaintiff could not perform

fast-paced work, only that the amount of fast-paced work should be limited. (Doc. 15 at 9, citing

R. At 67 and 78). Further, most of the jobs identified by the ALJ do not require fast-paced

production standards and Plaintiff can perform them with limited relationships to people, another

limitation.

       The Court has carefully considered Plaintiff’s objection, but finds that the decision of the

ALJ was supported by substantial evidence as acknowledged in detail in the Magistrate Judge’s

Report and Recommendation. Therefore, for the reasons stated in the well-reasoned Report and

Recommendation, this Court finds that Plaintiff’s objection is without merit.

       Based on the aforementioned and the detailed Report and Recommendation, the Court

finds that Plaintiff’s objection has been thoroughly considered and is hereby OVERRULED.

Accordingly, the Report and Recommendation, Document 15, is ADOPTED and AFFIRMED.




                                                -2-
Plaintiff’s Statement of Errors is hereby OVERRULED, and the decision of the Commissioner

of Social Security is AFFIRMED.

       The Clerk shall remove Documents 15 and 16 from the Court’s pending motions list, and

enter final judgment in favor of Defendant, the Commissioner of Social Security.

              IT IS SO ORDERED.


                                                    /s/ George C. Smith
                                                    GEORGE C. SMITH, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                              -3-
